Citation Nr: 1711314	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Appellant served in the New Philippine Scouts from July 15, 1946 to April 7, 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), which denied the Appellant's claim for nonservice-connected VA pension benefits on the basis of lack of legal entitlement under the law.

The Board denied the Appellant's claim in December 2012.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the Board's denial and remanded the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board, upon considering the brief the Appellant submitted to the Court and the Memorandum Decision, will remand the claim for a hearing at the Los Angeles, California RO. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Transfer jurisdiction of the Appellant's claim file from the Manila RO to the Los Angeles, California RO.  The Los Angeles RO is the closest RO to the Appellant's residence.

2. Schedule the Appellant for a Board hearing at the Los Angeles RO.  Schedule either a Travel Board or a videoconference, whichever is faster.  

3. After completing the above actions, then follow all appropriate appellate procedures. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




